El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante compareció ante nn notario, y en consideración a la suma de nn dólar ($1.00) que reconoció haber recibido antes de la fecha de tal comparecencia, procedió a constituir una servidumbre a favor del Municipio de Las Piedras para la construcción de un acueducto en las tierras de dicho ape-lante. Después que el trabajo de instalar el acueducto hubo terminado, el apelante entabló una acción para ver de obtener la nulidad de la escritura, por falta de causa. •
La demanda alega que el demandante en realidad nunca ha recibido la cantidad de un dólar que se expresa en la escritura. Pero alega además que el alcalde, en su capacidad oficial como representante del municipio, convino en pagarle al demandante una compensación razonable por los daños que se ocasionaran a las tierras en cuestión como resultado de la construcción del acueducto. Esa promesa era una causa buena y suficiente para el contrato.
La prueba del demandante tendió a establecer el hecho de la existencia de una indicación de parte del alcalde en el sentido de que el demandante recibiría unos cuatro o qui-*859nientos dólares, y que se liaría nn convenio algo'más definido al efecto de qne se liarían las conexiones necesarias para suministrarle agua del acueducto al demandante. Esto tam-bién constituiría una causa buena y suficiente para el contrato.
No se solicita el cumplimiento específico, ni indemnización alguna por los daños irrogados con motivo del quebramiento de un contrato existente. La demanda, así como el alegato para sostener la apelación, se basan completamente sobre la teoría de un convenio nulo db initio por falta de causa.

Bebe confirmarse la sentencia apelada.